16 F.3d 1219
16 O.S.H. Cas.(BNA) 1640
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FORD DEVELOPMENT CORPORATION, Petitioner,v.The OCCUPATIONAL SAFETY & HEALTH REVIEW COMMISSION;  RobertReich, Sec. of Labor, U.S. Department of Labor, Respondents.
No. 93-3090.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1994.

Before:  KEITH, RYAN, and DAUGHTREY, Circuit Judges.

ORDER

1
This cause came on to be heard on the record compiled before the Commission, and the briefs and oral argument of the parties.  Upon due consideration thereof the court concludes that the findings and decision of the Commission are supported by substantial evidence on the record as a whole.


2
It is therefore ORDERED that the judgment of the Commission in this case be and it hereby is affirmed.